DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments, and amendments filed on December 15, 2021 in which claims 1, 6, 11, and 16 have been amended, and claims 2-4, 7-9, and 12-14 have been canceled. Claims 1, 5, 6, 10, 11, 15, 16, and 20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0383164) in view of Chen (US 2018/0049255).
Regarding claim 1, Kim teaches a Radio Resource Control (RRC) state transition method, comprising: allocating, by a Distributed Unit (DU), a new Signaling Radio Bearer (SRB) configuration for a terminal, responsive to receiving a request for resuming an RRC connection from the terminal (i.e., receiving an RRC connection resume request message from a user equipment (UE) [0082]-[0085]…, upon receiving the message from the CU, the DI may transmit the RRC connection resume message or new message to the UE in operation S811. [0103]); forwarding, by the DU, the request 
receiving, by the DU, a second response from the CU in response to the request for resuming the RRC connection (i.e., DU receives a new message from the CU [0003]-[0004], [0085]); forwarding, by the DU, the second response to the terminal using another SRB configuration (i.e., the DU may transmit the RRC connection reconfiguration message or new message to the UE in operation S816. [0112]); and resuming, by the DU, the RRC connection of the terminal by using the SRB configuration in the first response (i.e., In operation S817, the UE may reconfigure a radio resource and a bearer on the basis of the RRC connection reconfiguration message. Then, the UE may respond to the DU with an RRC connection reconfiguration complete message or new message [0113]); wherein the new SRB configuration comprises a Radio Link Control (RLC) configuration and a logical channel configuration (i.e., the SRB is used as path for transmitting an RRC message.., the RRC layer belongs to L3 where the RLC is located…, The RRC layer controls logical channels, transport channels, and physical channels in relation to the configuration, reconfiguration, and release of RBs ([0045]), the following information may be included per bearer: RB ID (e.g. SRB ID or DRB ID) [0087], RLC configuration, Logical channel configuration. [0085]-[0086], [0090], [0092]); the SRB configuration stored by the CU 
Kim teaches a plurality of SRBs, but Kim does not specifically teach the terminal using a default SRB configuration.
However, the preceding limitation is known in the art of communications. Chen teaches the instructions stored in a communication device comprise receiving a RRCConnectionReconfiguration-NB message from a network, when the communication device is in a RRC_CONNECTED mode, wherein the RRCConnectionReconfiguration-NB message indicates a first full configuration and comprises a first SRB configuration; and applying a default SRB configuration, a default RLC configuration and a default logical channel configuration for a SRB 1 (SRB1) according to the SRB configuration, when receiving the RRCConnectionReconfiguration-NB message ([0004]-[0006]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Chen within the system of Kim in order to provide a communication device and method for handling a signaling radio bearer for narrowband Internet of Things (NB-IoT) communication to specify undefined operations of the NB-IoT communication.
Regarding to claim 5, Kim in view of Chen teaches all the limitations above. Chen futher teaches the SRB configuration comprises a SRB1 configuration (i.e., a default logical channel configuration for a SRB 1 (SRB1) according to the SRB configuration, when receiving the RRCConnectionReconfiguration-NB message [0006]).
Regarding claim 6, Kim teaches a Radio Resource Control (RRC) state transition method, comprising: receiving, by a Centralized Unit (CU) from a Distributed Unit (DU), 

However, the preceding limitation is known in the art of communications. Chen teaches the instructions stored in a communication device comprise receiving a RRCConnectionReconfiguration-NB message from a network, when the communication device is in a RRC_CONNECTED mode, wherein the RRCConnectionReconfiguration-NB message indicates a first full configuration and comprises a first SRB configuration; and applying a default SRB configuration, a default RLC configuration and a default logical channel configuration for a SRB 1 (SRB1) according to the SRB configuration, when receiving the RRCConnectionReconfiguration-NB message ([0004]-[0006]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Chen within the system of Kim in order to provide a communication device and method for handling a signaling radio bearer for narrowband Internet of Things (NB-IoT) communication to specify undefined operations of the NB-IoT communication.
Regarding to claim 10, Kim in view of Chen teaches all the limitations above. Chen futher teaches the SRB configuration comprises a SRB1 configuration (i.e., a default logical channel configuration for a SRB 1 (SRB1) according to the SRB configuration, when receiving the RRCConnectionReconfiguration-NB message [0006]).
Regarding claim 11, Kim teaches a Radio Resource Control (RRC) state transition method, comprising: allocating, by a Distributed Unit (DU), a new Signaling Radio Bearer (SRB) configuration for a terminal, responsive to receiving a request for resuming an RRC connection from the terminal (i.e., A DU of a base station can set up 
Kim teaches a plurality of SRBs, but Kim does not specifically teach the terminal using a default SRB configuration.
However, the preceding limitation is known in the art of communications. Chen teaches the instructions stored in a communication device comprise receiving a RRCConnectionReconfiguration-NB message from a network, when the communication device is in a RRC_CONNECTED mode, wherein the RRCConnectionReconfiguration-NB message indicates a first full configuration and comprises a first SRB configuration; and applying a default SRB configuration, a default RLC configuration and a default logical channel configuration for a SRB 1 (SRB1) according to the SRB configuration, when receiving the RRCConnectionReconfiguration-NB message ([0004]-[0006]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Chen within the system of Kim in order to provide a communication device and method for handling a signaling radio bearer for narrowband Internet of Things (NB-IoT) communication to specify undefined operations of the NB-IoT communication.
Regarding to claim 15, Kim in view of Chen teaches all the limitations above. Chen futher teaches the SRB configuration comprises a SRB1 configuration (i.e., a default logical channel configuration for a SRB 1 (SRB1) according to the SRB configuration, when receiving the RRCConnectionReconfiguration-NB message [0006]).
Regarding claim 16, Kim teaches a Centralized Unit (i.e., CU includes a processor [0200]), comprising at least one processor to: receive, by a Centralized Unit 
Kim teaches a plurality of SRBs, but Kim does not specifically teach the terminal using a default SRB configuration.
However, the preceding limitation is known in the art of communications. Chen teaches the instructions stored in a communication device comprise receiving a RRCConnectionReconfiguration-NB message from a network, when the communication device is in a RRC_CONNECTED mode, wherein the RRCConnectionReconfiguration-NB message indicates a first full configuration and comprises a first SRB configuration; and applying a default SRB configuration, a default RLC configuration and a default logical channel configuration for a SRB 1 (SRB1) according to the SRB configuration, 
Regarding to claim 20, Kim in view of Chen teaches all the limitations above. Chen futher teaches the SRB configuration comprises a SRB1 configuration (i.e., a default logical channel configuration for a SRB 1 (SRB1) according to the SRB configuration, when receiving the RRCConnectionReconfiguration-NB message [0006]).
Claims 1, 5, 6, 10, 11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG# NR ADHOC (R3-180126) in view of Chen (US 2018/0049255).

3GPP TSG RAN WG# NR ADHOC (R3-180126)  does not specifically teach the SRB configuration comprises a Radio Link Control (RLC) configuration and a logical 
However, the preceding limitation is known in the art of communications. Chen teaches the instructions stored in a communication device comprise receiving a RRCConnectionReconfiguration-NB message from a network, when the communication device is in a RRC_CONNECTED mode, wherein the RRCConnectionReconfiguration-NB message indicates a first full configuration and comprises a first SRB configuration; and applying a default SRB configuration, a default RLC configuration and a default logical channel configuration for a SRB 1 (SRB1) according to the SRB configuration, when receiving the RRCConnectionReconfiguration-NB message ([0004]-[0006]). the RRC connection reconfiguration message indicates a full configuration and comprises a SRB configuration; checking whether the SRB configuration is a srb-ToAddModList or a srb-ToAddModList-NB, after receiving the RRC connection reconfiguration message; applying a default SRB configuration, a default RLC configuration and a default logical channel configuration for at least one SRB according to at least one srb-Identity value in the SRB configuration, if the SRB configuration is the srb-ToAddModList; and applying the default SRB configuration, the default RLC configuration and the default logical channel configuration for a SRB1, if the SRB configuration is the srb-ToAddModList-NB ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Chen within the system of R3-180126 in order to provide a communication device and method for handling a signaling radio bearer for narrowband Internet of Things (NB-IoT) communication to specify undefined operations of the NB-IoT communication.

Regarding claim 6, R3-180126 teaches a Radio Resource Control (RRC) state transition method, comprising: receiving, by a Centralized Unit (CU) from a Distributed Unit (DU), a request from a terminal for resuming an RRC connection, wherein the DU allocates a new Signaling Radio Bearer (SRB) configuration for the terminal responsive to the request (i.e., the gNB-DU responds with F1AP message UE context setup response which contains TLC/MAC/PHY configuration of SRB and DRB provide by the DU, page 2); sending, by the CU to the DU, a first response which comprises an SRB configuration stored by the CU (i.e., the gNB-CU sends F1AP UE context setup request to gNB-DU, which includes SRB IDs, page 2); and sending, by the CU to the DU, a second response responsive to the request for resuming the RRC connection, wherein the terminal receives the second response from the DU (i.e., the CU generates RRC connection resume/setup/reject/release message towards UE. The RRC message is encapsulated in F1AP message DL RRC message transfer together with SRB ID, page 3); forwarding, by the DU, the second response to the terminal using another SRB configuration (i.e., the DU forwards RRC message to UE, page 3); and resuming, by the DU, the RRC connection of the terminal by using the SRB configuration in the first response (i.e., UE sends RRC connection resume/setup complete message to the DU, page 3); wherein the new SRB configuration comprises a Radio Link Control (RLC) configuration (i.e., DU provides RLC configuration of SRB, page 3]). 

However, the preceding limitation is known in the art of communications. Chen teaches the instructions stored in a communication device comprise receiving a RRCConnectionReconfiguration-NB message from a network, when the communication device is in a RRC_CONNECTED mode, wherein the RRCConnectionReconfiguration-NB message indicates a first full configuration and comprises a first SRB configuration; and applying a default SRB configuration, a default RLC configuration and a default logical channel configuration for a SRB 1 (SRB1) according to the SRB configuration, when receiving the RRCConnectionReconfiguration-NB message ([0004]-[0006]). the RRC connection reconfiguration message indicates a full configuration and comprises a SRB configuration; checking whether the SRB configuration is a srb-ToAddModList or a srb-ToAddModList-NB, after receiving the RRC connection reconfiguration message; applying a default SRB configuration, a default RLC configuration and a default logical channel configuration for at least one SRB according to at least one srb-Identity value in the SRB configuration, if the SRB configuration is the srb-ToAddModList; and applying the default SRB configuration, the default RLC configuration and the default logical channel configuration for a SRB1, if the SRB configuration is the srb-ToAddModList-NB ([0009]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Chen within the system of R3-180126 in order to provide a communication device and method for handling a 
Regarding to claim 10, the prior arts of record teach all the limitations above. Chen further teaches the SRB configuration comprises a SRB1 configuration (apply default SRB configuration for SRB1 [0036]) in order to facilitate the reception of RRC connectionReconfiguration-NB message.
Regarding to claims 11 and 15, they includes same features of claims 1 and 5 which typically include processor to process information. They are rejected for the reason as set forth above.
Regarding to claims 16 and 20, they includes same features of claims 6 and 10 which typically include processor to process information. They are rejected for the reason as set forth above.
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 6, 11, and 16 the Applicant argues that the combination of Kim and Chen, does not teach or suggest “allocating, by a Distributed Unit (DU), a new Signaling Radio Bearer (SRB) configuration for a terminal, responsive to receiving a request for resuming an RRC connection from the terminal”. However, the Examiner disagrees with preceding assertion, and maintains that the preceding limitation reads on Kim: wherein the distributed unit (DU) receives an RRC connection resume request message from a user equipment (UE) [0082].., DU transmits message to allocate radio resource on the basis of the UE context to UE [0085], [0092], [0093], [0123]…, upon 
The Applicant further argues that the prior art fails to teach receiving, by the DU, a first response from the CU, wherein the first response comprises an SRB configuration stored by the CU. However, the Examiner disagrees and maintains that the preceding limitation read on Kim: wherein DU receives a list of a radio bearer to be set up from the CU [0003]-[0004], [0085]. Therefore, the rejection recited above is final.
The Applicant further argues that dependent claims 5, 10, 15, and 20 are patentable base on their dependency to claims 1, 6, 11, and 16. The Examiner maintains the rejections of claims 1, 6, 11, and 16. Therefore, the rejections of claims 5, 10, 15, and 20 are maintained for reasons recited above.
Applicant’s arguments with respect to claims 1, 5, 6, 10-11, 1-16, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEAN A GELIN/           Primary Examiner, Art Unit 2643